UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2059


CHARLES H. CARTER,

                Plaintiff - Appellant,

          and

LOUIS   HOPSON;  ZEINAB   RABOLD;  JOHN   M.  MACK;   JACQUES
BONAPARTE; MELVIN RUSSELL; CHRISTINE BOYD; CARLOS PERRY;
ANTHONY GOODE; LESLIE EDWARDS; MICHAEL FARRAR; EDWARD
TINDEL; LYNELL GREEN; SHIRLEY ONYANGO; ANTHONY ELLISON;
EXDOL WILLIAMS; MICHAEL EDWARDS; ERICA FOOTE; ANTOINE
TRAVERS; KAREN ALSTON; MAURICE PRICE; LOUIS H. HOPSON, JR.,

                Plaintiffs,

          v.

BALTIMORE CITY POLICE DEPARTMENT; MAYOR AND CITY COUNCIL OF
BALTIMORE, a municipal corporation of the State of Maryland,

                Defendants – Appellees,

          and

CITY OF BALTIMORE; MARTIN O’MALLEY, Mayor of the City of
Baltimore; LEONARD HAMM, Police Commissioner for the City of
Baltimore; EDWARD T. NORRIS, JR., Former Police Commissioner
for the City of Baltimore; THOMAS FRAZIER, Former Police
Commissioner for the City of Baltimore; SEAN R. MALONE,
Labor Commissioner for the City of Baltimore; MARIA KORMAN,
Trial   Board   Counsel   for   the  Baltimore   City   Police
Department; GARY MAY, Former Legal Affairs Director for the
Baltimore   City   Police   Department,  in   their   official
capacities; LEONARD D. HAMM, Acting Police Commissioner,

                Defendants.
Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cv-03842-WDQ)


Submitted:   March 19, 2015              Decided:   March 27, 2015


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Carter, Appellant Pro Se.      Gary Gilkey, Assistant
Solicitor, Suzanne Sangree, George Albert Nilson, BALTIMORE CITY
LAW DEPARTMENT, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Charles      H.   Carter       appeals       the    district       court’s   order

accepting the recommendation of the magistrate judge and denying

Carter’s motion, which was construed as a motion for contempt in

relation to a settlement agreement that the court had previously

approved.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          See Carter v. Baltimore City Police Dep’t, No.

1:04-cv-03842-WDQ         (D.   Md.     Sept.     16,     2014).     We    grant    Carter

leave to proceed on appeal in forma pauperis.                        We dispense with

oral     argument    because         the    facts    and    legal     contentions     are

adequately    presented         in    the    materials      before    this    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                              3